IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION ONE

STATE OF WASHINGTON,                      )      No. 79669-1-I
                                          )
                        Respondent,       )
                                          )
                        v.                )      UNPUBLISHED OPINION
                                          )
JESUS SOLIS-VAZQUEZ,                      )
                                          )
                        Appellant.        )

       PER CURIAM — Jesus Solis-Vazquez appeals the financial obligations and

nonrestitution interest imposed following his convictions for possession with intent to

deliver, first degree criminal impersonation, and two counts of third degree assault. He

contends, and the State concedes, that he is indigent and that under the 2018 statutory

amendments and State v. Ramirez, 191 Wn.2d 732,426 P.3d 714 (2018), the trial

court erred in imposing discretionary financial obligations, interest on nonrestitution

financial obligations, and a DNA collection fee.

       We accept the State’s concession and remand with instructions to strike the

discretionary financial obligations, the DNA fee, and the nonrestitution interest from the

judgment and sentence.

                             FOR THE COURT: